DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.     Claims 1-5, 7-11, 14-22, 24-27, 30-32 and 34-50 are allowed. 
3.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 05/10/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “determining, by the processor, a parameter for the identified object; receiving, by the processor, an additional parameter from at least one other device in the environment; determining, by the processor, a location of a digital representation of the virtual content relative to the identified object based on the determined parameter and the received additional parameter; and sending, by the processor, the determined location to at least one other device” as shown in the independent claims 1 and 18. 
Regarding claims 35 and 43, the prior arts of the record fail to disclose “analyzing the captured updated image to determine whether a number, location, position, or size of the identified object has changed; determining an updated parameter for the identified object in response to determining that the location, position, or size of the identified object has changed; determining whether a difference between the determined parameter and the determined updated parameter exceeds a threshold value; and determining an updated location for the digital representation of the virtual content relative to the identified object in response to determining 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             05/19/2021